DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 03/21/2022 have been fully considered but they are not persuasive.   Applicant argues (Remarks pg. 10) that “Terada teaches predicting ONE pixel by using 13 reference pixels” thus fails to teach the new limitations of claim 11 that require the first and second regions to comprise “a plurality of pixels”.  Initially, the language of claim 11 that is referred to by Applicant is not related to the actual prediction of a pixel block, but rather to the determination of similarity between a first multi-pixel region and a second multi-pixel region.  This is clearly taught by Terada, which teaches determining correlation between image blocks using, for example, a sum of absolute differences of pixels (see [0139] of the PG Publication, for example).  Image blocks are known in the art to comprise a plurality of pixels, and this is described throughout the Terada disclosure.  The skilled artisan would therefore recognize this disclosure as a determination of similarity between two image regions, each comprising a plurality of pixels.
Further, Terada clearly teaches predicting a first block (a plurality of pixels) with reference to a second plurality of pixels, and not a single pixel as Applicant argues.  See [0143] of the PG Publication, which states “to generate predicted pixels in a 4×4 block, NN inter prediction parameter determiner 109b inputs the reference pixels to the neural 
The examiner therefore submits that the combination of Sun and Terada teaches the invention recited in amended claim 11.  New claims 22 and 23 are addressed below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sun, US 20110058790 in view of Terada et al., WIPO Pub No. WO 2016/199330.

As to claim 11 Sun discloses an electronic device comprising: 
an encoder configured to receive an image data (Fig. 2: 208; [0027] – compressor 208 is an MPEG encoder that receives image data), the encoder comprises a first memory device ([0027] – MPEG encoders inherently comprise a frame memory);
a second memory device (Fig. 2: 214); and 
Fig. 2: 216; [0029]-[0030] – decoder 216 is connected to encoder 208 through memory 214),
5wherein the image data comprises a first frame image and a second frame image ([0008] – the image data is video),
wherein the second memory device is configured to store the compressed image data ([0015], [0028] – compressed image data is stored in storage device 214), and 
wherein the decoder is configured to decompress the compressed image data and is electrically connected to a video display portion ([0029], [0032]).
Sun discloses performing motion compensated prediction processing on the image data with use of motion vector quantities to compress the image prior to storage (see [0027]), but fails to disclose that the encoder comprises a semiconductor device where a neural network is formed, wherein the neural network is configured to determine whether a first region of the first frame image and a second region of the second frame image match, are similar to, or mismatch 10each other, wherein the first region comprises a plurality of pixels, wherein the second region comprises a plurality of pixels, wherein the encoder is configured to obtain a vector quantity between the first region and the second region, wherein the encoder is configured to perform a motion-compensated prediction processing on the image data with use of the vector quantity and generate a compressed image 15data.
However, in an analogous art, Terada discloses an encoder comprising a semiconductor device where a neural network is formed ([0371] – the encoder is implemented on a semiconductor device and [0043]-[0044] – the encoder implements a neural network), 
wherein the neural network is configured to determine whether a first region of the first frame image and a second region of the second frame image match, are similar to, or mismatch 10each other ([0043] – the neural network determines block positions having highest correlation to the reference image, therefore determines whether a region of a first (reference) image matches or is similar to a region of a second image), 
wherein the first region comprises a plurality of pixels, wherein the second region comprises a plurality of pixels ([0040]-[0043]; Fig. 11, Fig. 14, and their description – similarity is determined between image blocks having a plurality of pixels),
wherein the encoder is configured to obtain a vector quantity between the first region and the second region ([0043]), 
wherein the encoder is configured to perform a motion-compensated prediction processing on the image data with use of the vector quantity and generate a compressed image 15data ([0043]-[0044]).
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Sun with the teachings of Terada by utilizing Terada’s neural network motion prediction in place of MPEG’s standard motion prediction search, the motivation being to improve coding efficiency (see Terada <Effect> paragraph 1).

As to claim 20 Terada discloses the electronic device according to claim 11, comprising the video display portion (Fig. 76B).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Terada, and further in view of Arima et al., “A Refreshable Analog VLSI Neural Network Chip with 400 Neurons and 40K Synapses” (cited in Applicant’s 06/04/2019 IDS).

As to claim 22 the system of Sun and Terada fails to disclose that the semiconductor device comprises a first charge pump circuit, an analog memory, and a logic circuit.  However, Arima discloses a neural network circuit that comprises a first charge pump circuit, an analog memory, and a logic circuit (Fig. 5 and its description – weight modifier comprising charge pumps, analog memory C1, and logic circuit “learning control circuit”).
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Sun and Terada with the teachings of Arima, the rationale being to provide improved on-chip learning (see Arima Introduction).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Sun, Terada, and Arima, in view of Watanabe, US 9385592.

As to claim 23 the system of Sun, Terada, and Arima fails to disclose that the first charge pump circuit comprises a first transistor, and wherein the first transistor comprises an oxide semiconductor in a channel formation region.
However, in an analogous art, Watanabe discloses charge pump circuit including transistors with oxide semiconductor in a channel formation region (Fig. 1-6 and their description; col. 14 line 60 – col. 15 lie 33).
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Sun, Terada, and Arima with the teachings of Watanabe, the rationale being to benefit from reduced leakage current and smaller size (see Watanabe 15: 34-62).

Allowable Subject Matter
Claims 12-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HANCE whose telephone number is (571)270-5319. The examiner can normally be reached M-F 11:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571) 272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/ROBERT J HANCE/Primary Examiner, Art Unit 2423